Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2003

Reagle v. Elliott
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1230




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Reagle v. Elliott" (2003). 2003 Decisions. Paper 137.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/137


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                        No. 03-1230


DANIEL C. REAGLE, individually and as owner of
REAGLE ENTERPRISES, INC., t/a DAN’S PLUMBING,
                                    Appellant
                        v.

 WILLIAM J. ELLIOTT, ALBERT C. KALMITZ, JOHN DOE
 (a fictitious name designating a person of unknown identity), ROBERT
K. THOMPSON, in their official and individual capacities, DIVISION
OF TAXATION- DEPARTMENT OF THE TREASURY OF THE
STATE OF NEW JERSEY
                                           .
                         ____________

APPEAL FROM THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY
            (D.C. Civ. No. 02-cv–01579)

       District Judge: Honorable Mary Little Cooper
                       ____________

       Submitted Under Third Circuit L.A.R. 34.1(a)
                   November 4, 2003
    Before: McKEE, SMITH and WEIS, Circuit Judges.
                  (Filed: November 5, 2003)
                      ____________


                         OPINION




                              1
WEIS, Circuit Judge.

              Plaintiff is a Pennsylvania resident who operates a plumbing business.

While his firm was working on a job in Phillipsburg, New Jersey, employees of the

Division of Taxation of the New Jersey Department of the Treasury imposed an

assessment for tax due on his supplies. Plaintiff alleges that the employees of the Tax

Division used threatening and abusive language in demanding immediate payment of

$2,200 in sales and use tax and corporate business tax. At great inconvenience to himself

and his business, plaintiff paid the assessed tax that day.

              Rather than take an appeal to the New Jersey Tax Court, plaintiff filed suit

in the District Court of New Jersey under 42 U.S.C. § 1983, alleging violation of his

constitutional rights. The District Court dismissed the claims against the Tax Division on

Eleventh Amendment grounds. The district judge also applied the Eleventh Amendment

to dismiss the monetary claims against the individuals in their official capacities.

              In disposing of other claims and as additional grounds for dismissal, the

court relied on the Tax Injunction Act, 28 U.S.C. § 1341 and principles of federal-state

comity. The Act bars a federal court from “enjoin[ing], suspend[ing] or restrain[ing] the

assessment, levy or collection of any tax under state law” if state law provides “a plain,

speedy and efficient remedy.”

              The doctrine of comity in state tax disputes was explained at length in Fair

Assessment in Real Estate Association, Inc. v. McNary, 454 U.S. 100 (1981). As the



                                              2
Supreme Court explained, in passing the Act, Congress intended that the legislation

prohibit federal courts from issuing not only injunctive, but declaratory relief as well.

Although suits for damages under section 1983 were not mentioned in the Act, the Court

stated that the very maintenance of such suits “would intrude on the enforcement of the

state [taxation] scheme” and have a “chilling effect” on officials enforcing the tax laws.

Id. at 114-15.

                 The Supreme Court held that “taxpayers are barred by the principle of

comity from asserting section 1983 actions against the validity of state tax systems in

federal courts. Such taxpayers must seek protection of their federal rights by state

remedies, provided of course that those remedies are plain, adequate and complete, and

may ultimately seek review of the state decisions in this Court.” Id. at 116.

                 In the case before us, the District Court found, and we agree, that New

Jersey law provides judicial process and adequate remedies through appeal to its Tax

Court, and from there to the Appellate Division of its Superior Court. In this context, we

note that questions raised by the plaintiff about the interpretation of the New Jersey

statute and the efficacy of the procedures to carry it out are particularly the province of

state, rather than federal, courts.

                 We can understand that, if established, the alleged overbearing conduct on

the part of the state employees would cause substantial aggravation to victimized citizens.

The complaint is not a new one. In his litany of “slings and arrows of outrageous



                                               3
fortune,” Hamlet included “[t]he insolence of office.” William Shakespeare, Hamlet, act

3, sc.1. Federal courts, however, are not the proper forum for resolving such matters in

circumstances such as those here.

              Accordingly, the judgment will be affirmed for essentially the reasons

stated in the opinion of the District Court.




                                               4
_____________________________

TO THE CLERK:


           Please file the foregoing Opinion.




                                       /s/ Joseph F. Weis, Jr.
                                      Circuit Judge




                                         5